UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1542



MIMI MEDMIM HAILU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-926-449)


Submitted:   March 21, 2007                 Decided:   April 16, 2007


Before WILKINSON, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fitsum A. Alemu, Arlington, Virginia, for Petitioner. Peter D.
Keisler, Assistant Attorney General, Carol Federighi, Senior
Litigation Counsel, Barry Joyce, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mimi Medmim Hailu, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals   adopting   and   affirming    the   Immigration   Judge’s   order

denying her applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).              Hailu

challenges the Immigration Judge’s findings that she was not

credible and did not demonstrate past persecution or a well-founded

fear of future persecution.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Hailu fails to show that the evidence compels a

contrary result.     Accordingly, we cannot grant the relief that she

seeks.

           Additionally, we uphold the Immigration Judge’s denial of

Hailu’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).         Because Hailu fails to show that


                                 - 2 -
she is eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          We also find that Hailu fails to meet the standard for

relief under the Convention Against Torture.             To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”    8 C.F.R. § 1208.16(c)(2) (2004).        We find

that Hailu fails to make the requisite showing.

           Accordingly, we deny the petition for review.        We also

deny Hailu’s emergency motion to stay removal.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -